     Case 2:18-cv-00167-WKW-CSC Document 13 Filed 01/28/19 Page 1 of 6


       T
                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION



ZEDEKIAH SYKES,
        Petitioner   (Pro se)2019 JAN128 L 1(1
                                             8-i._;
                                                )-- v       -WKW-TFM
                                   A P./r1 AC  .        16-cr-93-WKW)
     -Vs-                       US. D!STRICT C

UNITED STATES OF AMERICA,
        Respondent.




                           MOTION TO SUPPLEMENT
               AND AMEND PURSUANT TO 28 U.S.C.S. 5 2 2 5 5

    COMES NOW, Zedekiah Sykes, (hereinafter, referred to, as the -

Petitioner, (Pro se), hereby request this honorable Court to issue

an Order of Immediate Release on behalf of Petitioner's expired --

term of his previous (original) supervise release.

    Petitioner, further request that this Court to construe this

request and motion both raised and claim(s) under the less stringent

standards for (pro se) litigants, as applied in Hanes v. Kerner,

404 U.S. 519.520.21, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972); Means v.

Alabama, 209 F.3d 1241, 1242 (11th Cir. 2000).

                                 ACTUAL FACTS

    Petitioner Sykes, was in fact, convicted of bank fraud in 2009

   the United States District Conrt for thP Dist-rict of Oregon

And for that offense, he was in fact, (sentenced) to a (51)-month

term of [im]prisonment, followed by a five-year term of supervised

release in March 2013, and in April 2016 jurisdiction over his su

pervised release was in fact, transferred to this Court of law.


                                     1
   Case 2:18-cv-00167-WKW-CSC Document 13 Filed 01/28/19 Page 2 of 6


       Thereafter, Petitioner Sykes' US Senior Probation Officer, a

Marcus Simmons moved for revocation of his supervised release --

based on various violations of his terms of supervision, See Cri

minal Case No. 2:16cr93-WKW ; and on March 20, 2017, after a fi-

nal revocation hearing, Sykes' supervised release was in fact, re

voked.

                REASONS FOR AN ORDER OF IMMEDIATE RELEASE

Fmsn    The US Supreme Court has held and well ruled that district-

courts sometimes makes mistakes, rather, the mistake is perceived

to be carried out with intended maliciousness or not. However, -

mistakes are made from to time in order to thwart justice, and/-

or, to consider the defendants nature and circumstances of the --

offenses, although the (offenses) were in fact, violations in the

standard sense of violations, along with the history and charac--

teristics of the defendant, to reflect the seriousness of his or

her criminal history and conduct while (under supervision). Thus,

the Petitioner was found to be in violation(s) of his supervise -

release conditions in which the Court proceeded to sentence him -

to a (3)-year term of imprisonment at revocation final disposit -

ion; Instead of sentencing the defendant to not less than one-third

of (original) sentence is (governed) by duration of sentence of -

[ei]ther pre or post revocation which defendant could and should-

have received (initially) under Federal Sentencing Guidelines, an

must be at least one-third of,but not more than, maximum sentence

under applicable range of [im]prisonment for defendant's original

offense under Guidelines, Where text, structure, and history fail

to establish unambiguously that revocation sentence should be on

earlier sentence of supervise release, Supreme Court will apply-


                                  2
   Case 2:18-cv-00167-WKW-CSC Document 13 Filed 01/28/19 Page 3 of 6

rule of lenity, and resolve ambiguity in favor of letter carrier,
who, having served 24 months in prison, is thus entitled to be re

leased from serving any additional imprisonment. See: United Sta-

tes v. Granderson (1994) 511 US 39, 127 L.Ed 2d 611, 114 S.Ct. -

1259, Muscarello v. United States (1998      US).

 Federal District Courts are authorized to impose additional term

of supervise release following revocation of initial term and fur

ther incarceration, with regard to, rule of lenity which applied-

only when equipose of competing reason(s) could not otherwise be-

resolved did not demand nor command the contrary result in Petit-

ioner Sykes' situation at his revocation hearing on March 20,201.7.

 Although court may consider need to sanction individual for vio-

lating condictions of supervise release when formulating its sen-

tence at revocation proceeding pursuant to 18 U.S.C.S. § 3583 (e),

that type of "sanction" is distinct from "just punishment" referred

to in 18 U.S.C.S. § 3553 (a)(2)(A); at revocation sentencing, the

court may appropriately, [when appropriate], sanction violator for -

his "breach of trust", but may not punish him for criminal conduct

underlying revocation. See: United States v. Miqbel (2006, CA9 -

Cal) 444 F.3d 1173, (United States v. Lewis (2007, CA6 Tenn) 498

F.3d 393, 2006 FED App 310P, 2007 FED App 310P), (United Statesv.

Bolds (2007, CA6 Tenn) 511 F.3d 568, 2007 FED App 498P).


                               CONCLUSION
    WHEREFORE, for the herein outlined reasons mentioned, Petitioner

Sykes, (fairly) request this honorable Court to enter an Order of

Immediate Release on behalf of his U.S.C. 28 § 2255 in the interest

of justice, especially, because the court in fact errored giving-

defendant an (upward variance), thus, superceeding his (original)
term of supervise release which has expired on March 15, 2018.

                                - 3 -
   Case 2:18-cv-00167-WKW-CSC Document 13 Filed 01/28/19 Page 4 of 6



There'fore', the Petitioner prays-[literlly] that this onerous matter

would be given the righteous attention of granting relief, espec-

ially, due to more than 2/3's of the (36)-months sanction has been

served, along with the court exceeding Petitioner's (original) -

(5)-years term of supervise release. See: US v. Vanhoose, 437 73

d, 497, 505 and US v. Russell, 340 73d, 450, 454, (2003, 2006).


Respectfully submitted:            THIVO-DAY OF L.   :
                                                     -(11Gte'l   20 fi.




                                   4
   Case 2:18-cv-00167-WKW-CSC Document 13 Filed 01/28/19 Page 5 of 6


        •        *** CERTIFICATE OF SERVICE ***



    I certify that on 01-25-2019 (Date), I mailed a copy of this

document(s) and attachment(s) via first class mail to the follo-

wing herein prescribed at the address(es) listed below:


                   US DISTRICT COURT MIDD. OF AL
                   One Church Street
                   Suite B-110
                   Montgomery, AL 36104


                   CURTIS IVY, JR.-AUSA
                   UNITED STATES ATTORNEYS OFF.
                   P.O. Box 197
                   Montgomery, AL 36101-0197




                   *** INCARCERATED LITIGANT ***


     Pursuant to 28 U.S.C. §1746. I declare under the penalty of

perjury of the Laws of the United States of America that the fore

going is True and Accurate.


     Date:1//     /20   .
       Case 2:18-cv-00167-WKW-CSC Document 13 Filed 01/28/19 Page 6 of 6




ZEDEKIAH SYKES
Reg. No: 61955-065                                         1404PIIIS        7ZO
Federal Correctional Institution
P.O. Box 34550
Memphis, TN 38134-0550




                                               <*61955-065<*
                                                     Us Dist Cr Midd Of Alabama
                                                     ONE Church ST
                                                     Ste., B-110
                                                     Montgomery, AL 36104
                                                     United States


***[LEGAL         MAIL]***


                               36104-401 901
